         Case 1:20-cr-00082-KPF Document 14 Filed 08/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                               20 Cr. 82 (KPF)

CECILIA JOSEPH AKPAN,                                    ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      It is hereby ORDERED that whereas the Defendant, Cecilia Joseph

Akpan, USM #85685-054, has been sentenced in the above case to Probation

for a term of two (2) years, the U.S. Marshals are to release the defendant

unless any pending warrants, detainers or other issues are encountered.

      SO ORDERED.

Dated:      August 25, 2020
            New York, New York             __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
